Citation Nr: 1229333	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  10-25 289	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1972 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The undersigned judge held a hearing with the Veteran and his representative at the RO in St. Louis, Missouri in May 2012.

Following the statement of the case of May 2010, additional evidence was received in the current claim, comprising a magnetic resonance imaging (MRI) scan of the lumbar spine dated in January 2012.  According to 38 C.F.R. § 20.1304(c), all pertinent evidence must first be considered by the Agency of Original Jurisdiction unless the Veteran waives initial review in writing or on record at the hearing.  In the current case, the Veteran properly waived initial review in a statement received at the May 2012 hearing.


FINDINGS OF FACT

1.  By an April 1993 rating decision, the RO denied the Veteran's claim of service connection for a back disability.

2.  Evidence received since the April 1993 decision, when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran has degenerative disc disease of the lumbar spine that is attributable to his active military service.



CONCLUSIONS OF LAW

1.  The April 1993 rating decision, which denied the Veteran's claim of service connection for a back disability, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1992).

2.  New and material evidence sufficient to reopen a previously denied claim of service connection for a back disability has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The Veteran has degenerative disc disease of the lumbar spine that was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Because the Board is reopening this claim based on the submission of new and material evidence and granting service connection for degenerative disc disease of the lumbar spine, representing a full grant of the benefit sought on appeal, any failure with respect to the duty to notify or assist is nonprejudicial.  Thus, no further discussion of VA's duties to notify and assist is necessary.

II.  Analysis

The Veteran claims that his current back disability, manifested as degenerative disc disease of the lumbar spine, is service connected.  Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In the current case, because the April 1993 rating decision became final, the Veteran is petitioning to reopen this claim for service connection.

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  "New" evidence means existing evidence not previously submitted to agency decision makers, that was not of record at the time of the last final disallowance (on any basis) of the claim, and that is not merely cumulative of other evidence that was then of record.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

In a recent case, the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the new evidence qualifies as new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  This standard is meant to create a low threshold that enables, rather than precludes, reopening.  

Additionally, the Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran initially filed a claim of service connection for a back disability for compensation benefits in January 1983.  By a decision dated in August 1983, the RO denied the claim.  The Veteran filed to reopen the claim in June 1992, which was denied in April 1993.  The Veteran was notified of the decision by a letter dated in May 1993.  He did not appeal the decision and it became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1100 (1992).  The back disability was also addressed at other times in a claim for non-service connected pension benefits.  

When the RO initially denied the Veteran's claim for a back disability in August 1983, it found that the Veteran did not have a current disability.  In April 1993, the RO appeared to reopen the claim but denied the claim again on the merits.  The evidence on file at the time of the April 1993 rating decision included the evidence previously submitted in the first claim, including the service treatment records (STRs), records of Saint Elizabeth's Memorial Hospital, and a VA compensation examination, as well as a newly-submitted nuclear bone scan, Social Security Administration records, a private medical report, and a second VA examination.  Applying the standards and regulations in existence then, the RO found that he had not shown that he had a current back disability or that it was related to service.

In September 2005, the Veteran filed to reopen his claim of service connection for a back disability.  This claim was denied in the January 2007 and September 2007 rating decisions now on appeal.  In both cases, the RO did not reopen the claim and did not consider the underlying claim on the merits because it determined that the Veteran had not submitted new and material evidence.  Evidence received since the last final rating decision in April 1993 include additional records of Saint Elizabeth's Memorial Hospital; a VA pension examination from December 1995; records from the VA Medical Centers (VAMCs) in Marion, Indiana and St. Louis, Missouri; a medical nexus report by Dr. J.S.; and a November 2006 VA compensation examination.  The records generally show a continuing, and worsening, condition of lower back pain.

The new evidence received since the previous denial in April 1993 also includes the transcript of a Board hearing held in May 2012 and additional lay statements by the Veteran.  At the hearing, he described his job as an aircraft maintenance specialist and his initial injury in which he strained his back while attempting to change a nose tire.  He went to see a physician in April 1977 when the pain did not improve.  For the remainder of his time in service, he did jobs that did not require heavy lifting.  He saw Dr. E.S., a chiropractor, beginning in 1982, and recently saw his son, Dr. J.S, in 2007.  He testified that between 1978 when he left service and 1982 he did not have formal treatment for his back, as he was uninsured, but the pain continued in that time.  He testified that the back problems have continued since then and he has ongoing treatment through VA.  He was hospitalized once for his back pain.  The Veteran also submitted several extensive statements describing his injury in service and consequent disability in letters dated in November 2005, June 2007, and February 2008.

In his VA compensation examination of November 2006, the examiner noted that the Veteran has had chiropractic care "on and off since leaving the military" and has had back treatment including physical therapy and steroid injections.  He told the examiner that the "condition has gotten gradually worse."  He had flares of increased pain five days a week, and the pain radiated into his right leg.  The report ultimately gave diagnoses of "degenerative disc disease of the lumbar spine, with straightening of the lumbar lordosis, and muscle spasms" as well as right-side sciatica (radiating pain) secondary to the degenerative disc disease.  The report did not include a medical opinion.

Records from the Marion and St. Louis VAMCs from June 1999 to December 2006 and from March 2007 to August 2007 also reveal more detail about the Veteran's claimed back condition.  In particular, these records show recent symptomatology of degenerative disc disease of the lumbar spine.  The more recent VA records from 2005 and 2006 relate to his physical therapy sessions, which document the limitations on his range of motion in the lumbar spine area.  In July 2006, following an episode of numbness in his lower back that radiated all the way down to his foot, he went to physical therapy sessions through October 2006.  He has consistently taken ibuprofen as needed for pain relief.  

The newly-received evidence also includes a February 2007 report from the Veteran's treating chiropractor, Dr. J.S. at Strotheide Chiropractic and Physical Therapy in Granite City, Illinois.  Recounting the Veteran's self-reported medical history, Dr. J.S. explained that the Veteran's back pain originated in the late 1970s and first came to Strotheide Chiropractic in the early 1980s.  The Veteran reported continuing back pain since that time.  Dr. J.S. performed a physical evaluation and x-rays, and noted "[t]he results of his evaluation are consistent with history and complaints.  In light of this fact, I feel that it is very possible that the chronic lower back problems that [the Veteran] experiences are related to the injury he related occurred in the 1970s."

Finally, the newly-received evidence includes two MRI readings.  The first of these readings was taken in March 2007, which showed mild degenerative disc disease and disc bulges at the L4-L5 disc and the L5-S1 disc.  An MRI reading from January 2012 found "multilevel bulging discs and facet joint osteoarthropathy resulting in narrowing of the spinal canal and neuroforamina" without significant change since March 2007.

The evidence received in the current claim since the last final rating decision of April 1993 clearly constitutes "new and material evidence" because it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of doing so.  In particular, the most recent records show a continuing and worsening disability and suggest continuity of symptoms since the Veteran's military service.  Dr. J.S. also provides a nexus opinion stating that it was "very possible" that the Veteran's back pain originated in service.  This claim for service connection for a back disability must be reopened, and consequently will be considered on the underlying merits.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran's STRs include an August 1972 entrance examination, which does not show a preexisting back condition.  In January 1977, the Veteran had an x-ray of the lumbar spine that was essentially normal.  However, in April 1977, the Veteran reported back pain at the vertebrae L4/L5-S1, which was aggravated by lifting.  An additional x-ray from April 1977 revealed that he had "[s]light narrowing of the L5-S1 disc space" and "possible muscle spasm."  At his exit examination from military service, taken in January 1978, he reported recurrent back pain.  Based on these records, the evidence tends to show that the Veteran did in fact experience symptoms related to his back during service.

Following his exit from military service, additional medical records establish intermittent episodes of recurrent back pain up to the present time.  A medical report from December 1982 by Dr. E.S. stated that the Veteran had a "serious rotation of the spinal vertebrate," which placed pressure on his nerves and likely accounted for his recurrent lower back pain, particularly in times of nervousness or emotional upset.  However, a February 1983 x-ray from Saint Elizabeth's Memorial Hospital and a VA compensation examination from April 1983, including an additional x-ray of the lumbar spine, were normal.  The VA examiner noted the Veteran's complaints of low back discomfort and his continuing chiropractic treatment.  He also had additional negative x-rays of the lumbar spine in November 1984 and October 1987.  Records from the chiropractic practice of Dr. E.S. dated between January 1983 and March 1984 consistently show "persistent subluxation of T11, T12, L1 [through] L5 vertebrae resulting in myalgia."

The Veteran reported to a VA pension examiner in January 1989 that he had low back pain when he was standing, with pain that radiated into his right leg.  The examiner indicated that the Veteran twisted his back while he was working under planes as an aircraft mechanic and that standing or sitting for long periods of time caused sciatic pain into his right lower extremity.  He was ultimately diagnosed with "history of lumbar injury" and "possible strain and sprain."  A VA pension examination dated in January 1990 stated that he had "[c]hronic low back pain with no significant abnormalities" except for "slight tenderness."  In a March 1993 VA compensation examination, the examiner stated that the Veteran reported low back pain if he stoops or bends or stands for prolonged period of time, with occasional radiation of the pain into his right posterior thigh.  He did not have scoliosis or muscle spasms.  His pain was below L3-L4.  His range of motion was forward bending 80 degrees with discomfort, 30 degrees backward, and each side 30 degrees.  The examiner ruled out degenerative disc disease but diagnosed a cervical strain.

Following the RO's final rating decision denying service connection in April 1993, the Veteran continued to report low back pain to his treating physicians.  In April 1994, a private medical record stated that the Veteran had pain in the left sacroiliac joint and left lumbosacral pain from L3 to L5.  The physician diagnosed his radiating back pain as possibly secondary to sacroiliac joint dysfunction.  He was scheduled for physical therapy.  In March 1995, his neurologist indicated that he had a history suggestive of cervical and lumbar disc disease, but his spinal examination was normal and he had full range of motion.  A March 1995 X-ray of the lumbar spine showed "minimal disc degeneration at L5-S1 level."  In a December 1995 VA pension examination, he was diagnosed with degenerative joint disease of L5.  His nonservice-connected degenerative disc disease of the L5 vertebrate was rated at 10 percent for pension purposes, and he was awarded a permanent and total disability rating for pension purposes by the Board in July 1999.

Weighing all of the evidence together, and resolving reasonable doubt in favor of the Veteran, the Board finds that it is at least as likely as not that the Veteran's claimed back disability characterized as degenerative disc disease of the lumbar spine originated in service and has resulted in a continuing disability at present.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  This is based on the Veteran's reports of back pain in service and his seemingly credible testimony about an initial back injury when he was an aircraft maintenance specialist, a job requiring heavy lifting and other manual labor.  More than thirty years of medical records are contained in the file.  While some of the records indicate he may not have had back problems at all times, the preponderance of the most probative and relevant records made at different intervals since the early 1980s tends to show at least a pattern of recurrent symptoms.  Finally, Dr. J.S. provided an opinion stating that the Veteran's physical evaluation and radiographic evidence are "consistent" with his medical history and subjective complaints.  Although not entirely unequivocal, and based on the Veteran's self-reported medical history, this opinion tends to support a linkage between the Veteran's current condition and his injury in service.

For several reasons, the Board finds the private medical records of Strotheide Chiropractic to be particularly probative in this case.  First, Dr. E.S. initially treated the Veteran in 1982 and found "serious rotation of the spinal vertebrae" and attributed his pain to this condition.  Additional records from the practice show follow up treatment for muscle pain caused by subluxation of the L1 through L5 vertebrae in 1983 and 1984.  The Veteran testified to seeing Dr. E.S. a number of times, and returning to his son Dr. J.S. at the same practice in 2007.  While a treating physician is not automatically entitled to greater weight, the duration and scope of a physician's treating relationship with a patient is a factor to be considered when medical opinions conflict.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, given the degenerative nature of the Veteran's claimed condition, the records of Strotheide Chiropractic may be especially probative as to the origins of the Veteran's lumbar spine condition.  Second, the most recent VA compensation examination, from November 2006, does not provide a medical opinion as to the origin or nature of the Veteran's back disability.  The two earlier compensation examinations in April 1983 and March 1993, and the pension examination in January 1990 do not diagnose the Veteran with a specific back condition, despite taking note of his recurring pain.  Thus, there is no medical opinion of record that refutes Dr. J.S.'s opinion.  Third, Dr. J.S. relied on an accurate medical history of the Veteran as well as his own objective tests, which he stated were "consistent" with the Veteran's subjective complaints of lower back pain.  For these reasons, and because it is the only probative medical opinion in the current case, Dr. J.S.'s medical opinion may be accorded substantial evidentiary value.

Use of cautious language by a physician does not necessarily express inconclusiveness in a medical opinion.  Rather, the opinion should be viewed in its full context and not characterized solely by a particular choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).  Here, Dr. J.S. stated that it was "very possible" that the Veteran's claimed condition originated in service.  Taken in context, however, this statement expresses a degree of medical certainty based on the physician's own evaluation and the Veteran's properly relayed medical history.  The Board does not read Dr. J.S.'s opinion as equivocal or inconclusive.

For these reasons, because the most probative medical and lay evidence establishes that the Veteran has degenerative disc disease of the lumbar spine that originated in service, service connection is granted for the claimed disability.


ORDER

The Veteran's claim of service connection for a back disability is reopened; service connection for degenerative disc disease of the lumbar spine is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


